Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 1 of 33 PageID #: 600



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
Mohamed Qaseem Kakar,

                       Plaintiff,
                                               MEMORANDUM & ORDER
           v.
                                                16-cv-5032 (KAM)
United States Citizenship and
Immigration Services,

                    Defendant.
---------------------------------X

           On September 9, 2016, plaintiff Mohamed Qaseem Kakar

(“Mr. Kakar”) commenced this action against the United States

Citizenship and Immigration Services (“USCIS”) seeking review,

under the Administrative Procedure Act, 5 U.S.C. § 701 et seq.

(“APA”), of USCIS’s April 5, 2016 decision denying his

application for adjustment of status to become a lawful

permanent resident and finding plaintiff inadmissible on two

separate grounds: (1) for engaging in terrorist activity, as

defined under 8 U.S.C. § 1182(a)(3)(B)(iii)(V) (the “Weapons

Bar”), by using a weapon with intent to endanger, directly or

indirectly, and (2) for engaging in terrorist activity, as

defined under 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(cc) (the

“Material Support Bar”), 1 by providing material support to the




1 Title 8 U.S.C. 1182(a)(3)(B) codifies section 212(a)(3)(B) of the
Immigration and Nationality Act (“INA”), and thus, references to either
statute are to be construed interchangeably. (ECF No. 16, Administrative
Record “AR”, at 3.)
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 2 of 33 PageID #: 601



Taliban, a Tier I terrorist organization.         (ECF No. 1,

Complaint, at ¶¶ 1, 4, 13.)

           Before the court are the parties’ cross-motions for

summary judgment.     Mr. Kakar moves for summary judgment on the

grounds that (i) USCIS’s April 2016 decision was unlawful,

arbitrary and capricious, and should be set aside under 5 U.S.C.

§ 706(2); (ii) the finding that Mr. Kakar is inadmissible on

account of engaging in terrorist activities is barred by res

judicata and/or collateral estoppel; (iii) the finding that Mr.

Kakar is inadmissible for providing material support to a Tier I

terrorist organization is barred by the US PATRIOT Act.           (See

ECF No. 30-2, Plaintiff’s Memorandum in Support of Motion for

Summary Judgment (“Pl. Mem.”) 1-4.)        USCIS cross-moves for

summary judgment on the grounds that its denial of plaintiff’s

adjustment of status, seeking lawful permanent residence, based

on two separate, terrorism-related inadmissibility grounds, was

lawful and not arbitrary, capricious, or an abuse of discretion.

(ECF No. 27, Defendant’s Cross-Motion for Summary Judgment

(“Def. Mem.”), at 1-2.)       For the reasons set forth below, the

court hereby GRANTS USCIS’s cross-motion for summary judgment

and DENIES Mr. Kakar’s motion for summary judgment.

                                Background

           The following facts are taken from the administrative

record and the documents included or integral to it, and the


                                     2
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 3 of 33 PageID #: 602



parties’ submissions-including sworn affidavits and exhibits-

filed in connection with the present motion.           Unless otherwise

noted, the facts are undisputed.

      I.     Plaintiff’s Application for Asylum

             Mohammed Qaseem Kakar was born in Kandahar,

Afghanistan in 1977.      (ECF No. 30-1, Plaintiff’s Rule 56.1

Statement of Undisputed Facts (“Pl. 56.1 Statement), at ¶ 1).

Mr. Kakar does not have any formal education, but instead

attended approximately four years of religious training during

his childhood.     (Id. at ¶ 2.)     Mr. Kakar and his family are

Shi’a Muslims.     (Id. at ¶ 6.)

             On November 25, 1999, Mr. Kakar entered the United

States at John F. Kennedy International Airport. (ECF No. 16, AR

187.) 2    Mr. Kakar was found to be an Afghan national lacking a

valid visa and was therefore inadmissible under § 212(a)(7) of

the INA.     (Id. at 187-88.)

             Plaintiff sought asylum shortly after entry into the

United States.     In a sworn statement made on November 26, 1999,

the day after his entry, Mr. Kakar explained that he was an

Afghan citizen and had entered the United States illegally,

using a passport provided by a smuggler.          (Id. at 170.)     Mr.

Kakar claimed that he feared persecution by the Taliban militia,


2 Citations to the administrative record and all other documents filed using
the Electronic Court Filing System (“ECF”) utilize the page numbers generated
by ECF for purposes of consistency.


                                      3
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 4 of 33 PageID #: 603



made up of predominately Sunni Muslims, due to his religious

beliefs.    (Id. at 168.)      Mr. Kakar is an adherent of the Shi’a

branch of Islam.    (Id. at 170.)     On multiple occasions, the

Taliban seized either Mr. Kakar or his brothers, and Mr. Kakar

alleged that at one point he was forced into labor for the

Taliban.    (Id. at 171.)    Mr. Kakar explained that for a one-week

period, the Taliban forced him to “do[] everything, cook[],

wash[ ]clothes, and clean[].”       (Id.)   Mr. Kakar alleged that the

Taliban “gave [him] a gun and [he] shot it.”         (Id.)    Mr. Kakar

eventually escaped from the Taliban when his captors took him to

mosque for prayer.     (Id.)

            At Mr. Kakar’s Credible Fear Interview on November 30,

1999, Mr. Kakar asserted that he fled Afghanistan because he

feared for his life due to persecution by the Taliban.           (Id. at

163-165.)    Mr. Kakar explained that he was persecuted by the

Taliban for listening to music and failing to wear a long beard,

and he was arrested for two weeks, beaten and whipped by the

Taliban forces after they caught him listening to music.            (Id.

at 165.)    Notably, rather than the “one week” of impressment

noted in plaintiff’s earlier submission, Mr. Kakar’s Credible

Fear Interview testimony stated that Mr. Kakar was drafted and

served in the Taliban military for 25 days.         (Id. at 162-163.)

Mr. Kakar worked during that time as “a cook” and “fighting the

opposition, the Masood Group” who were “Shiite.”          (Id. at 164.)


                                     4
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 5 of 33 PageID #: 604



When asked if he “took part in the actual fighting . . . as a

soldier,” he responded, “Yes, I was taken by force to fight with

them and I used a gun.”      (Id.)   He later specified that the gun

was a “Kalashnikov” and he used it against men only.           (Id. (“Q:

What type of people did you use this gun against? Men or women,

adults or children? A [Mr. Kakar]: They were all men.”).)            The

asylum officer found that Mr. Kakar’s statements were

“sufficiently specific and detailed,” and that his “alleged

experiences are consistent with known country conditions in

Afghanistan.”    (Id. at 168.)     Therefore, on December 6, 1999,

the asylum officer found that Mr. Kakar had made statements that

“establish[ed] credibility under the credible fear standard” and

that there was a “significant possibility” that Mr. Kakar could

establish eligibility for asylum.        (Id. at 168, 181-84.)

            On December 7, 1999, Mr. Kakar was served with a

Notice to Appear for Removal Proceedings.         (ECF No. 16, AR, at

176-77.)    The notice cited only one ground of inadmissibility;

that Mr. Kakar, a citizen of Afghanistan, had arrived at a port

of entry without a valid entry document.         (Id. at 176.)    As such

he was inadmissible under 8 U.S.C. § 1182(a)(7)(A)(i)(1).            (Id.)

The Notice to Appear did not cite any terrorism-related grounds

under 8 U.S.C. § 1182(a)(3)(B)(i)(I).”        (ECF No. 27, Def. Mem.

at 10.)    The Immigration Court scheduled plaintiff for a

“Hearing in Removal Proceedings” to take place on March 28,


                                     5
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 6 of 33 PageID #: 605



2000.    (Id. at 144.)    At the hearing on March 28, 2000, an

Immigration Judge sitting in Jamaica, New York granted plaintiff

asylum.      (Id. at 87-89.)   No rationale was provided for the

Order, which was issued via a form printout on which a box was

checked indicating the award of asylum.         (Id. at 87.)    The Order

noted that Mr. Kakar’s application for withholding of removal

was not reached.      (Id.)

       II.    Plaintiff’s Application for Adjustment of Status

              On January 12, 2006, Mr. Kakar applied for Adjustment

of Status on Form I-485 (the “Adjustment Application”). (Id. at

73-77.)      By letter dated May 1, 2008, USCIS sent Mr. Kakar a

Request for Evidence, regarding an improperly completed medical

form.    (Id. at 62.)    Plaintiff submitted the completed form and

supporting documentation.       (Id. at 62-71).    By letter dated

December 10, 2012, Mr. Kakar’s attorney mailed a formal inquiry

regarding the status of the Adjustment Application.           (Id. at

44).    Plaintiff’s attorney stated, “After numerous inquiries

regarding the status of Mr. Kakar’s case, I was recently advised

that it is on hold because ‘he appears to be inadmissible under

§ 212(a)(3)(B) of the INA.’”       (Id.)

              Mr. Kakar’s attorney argued that the terrorism-related

bars to admissibility did not apply because Mr. Kakar’s

“service” to the Taliban was involuntary and any material

support provided to the Taliban was provided under duress.            (Id.


                                     6
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 7 of 33 PageID #: 606



at 44-48.)    Plaintiff submitted a sworn statement dated April

23, 2012 in support of the letter prepared by his counsel in

which he stated, “[T]he Taliban took me to a camp where they

made me cook, wash clothes, and do cleaning,” and explained,

“[O]ne day, they forced me to take a gun and help them fight.”

(Id. at 43.)    He emphasized that, “If [he] had not done what

they told [him] to, they would have killed [him],” and said, “I

do not like or agree with the Taliban, and I did not want to

help them, so I ran away when I got the chance, and left the

country.”    (Id.)

            On September 30, 2013, USCIS issued a Notice of Intent

to Deny (“NOID”) Mr. Kakar’s Form I-485, Application for

Adjustment of Status.     (Id. at 24-26.)     The NOID explained that

during Mr. Kakar’s Credible Fear Interview in November 1999, he

stated that the Taliban abducted him for twenty-five days,

during which he fought for the Taliban against the Masood group

using a Kalashnikov against Masood’s armed men.          (Id. at 25.)

Mr. Kakar also testified that he used a gun while in forced

service to the Taliban in a January 21, 2000 statement.           (Id.)

The NOID specifically referenced Mr. Kakar’s January 21, 2000

statement, saying, “[T]he Taliban sent you to a training camp

for one week and . . . later you were ‘forced to cook, wash

clothes, and do cleaning for the Taliban.’”          The NOID

explained:


                                     7
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 8 of 33 PageID #: 607



       The Taliban was designated by Congress as a terrorist
       organization,     retroactively,     under     INA     section
       212(a)(3)(B)(vi)(I), in the Consolidated Appropriations Act
       of December 26, 2007. Thus, you are inadmissible under INA
       section 2l2(a)(3)(B)(i)(VIII) and 2l2(a)(3)(B)(i)(I) for
       having engaged in terrorist activities as defined by
       212(a)(3)(B)(iv)(I) and 2l2(a)(3)(B)(iv)(VI)(cc), when you
       acted as a combatant for the Taliban against the Masood Group,
       received military training from the Taliban, and cooked,
       washed cloths, and cleaned for the Taliban. While there are
       exemptions available for material support under duress to,
       and receipt of military training under duress from, a
       terrorist group, there is no exemption for acting as a
       combatant, even under duress. Accordingly, USCIS intends to
       deny your application to adjust status.

USCIS gave Mr. Kakar thirty-three days to explain why his

conduct did not render him inadmissible for engaging in

terrorist acts as defined by the INA.        (Id. at 26.)

            On October 29, 2013, Mr. Kakar responded, through his

prior counsel, Ms. Cheryl Baratta, arguing that “1) USCIS is

collaterally estopped from finding [Mr.] Kakar inadmissible

under INA § 212(a)(3)(B), because [Mr.] Kakar has already been

implicitly found not to be inadmissible under that statute; and

in any event, 2) [Mr.] Kakar did not engage in ‘terrorist

activity’ as defined in § 212(a)(3)(B) of the INA.”           (Id. at 27-

30.)    Mr. Kakar submitted a supporting affidavit stating that

“[e]ven though the place where the Taliban took me was a

training camp, I never took part in any Taliban military

training,” and stating that he took the gun the Taliban gave him

when the Taliban ordered him to fight because had he “refused to

take the gun, the Taliban would have killed [him].”           (Id. at 31-


                                     8
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 9 of 33 PageID #: 608



32.)    For the first time, Mr. Kakar explained, “I never shot

anyone; I just fired the gun at nobody,” and further stated,

“When I took the gun, I never intended to hurt or kill anyone or

to help the Taliban’s cause.”       (Id.)   Mr. Kakar also clarified

that he was forced to clean, cook and wash for 25 days.           (Id. at

31.)

            On April 5, 2016, USCIS denied Mr. Kakar’s Application

to Adjust Status based on his activities, to wit, using a gun

under Taliban direction “against other individuals with the

intent to endanger, directly or indirectly, the safety of one or

more individuals,” and cleaning, cooking, and washing for the

Taliban, citing Mr. Kakar’s own admissions in his Credible Fear

Interview and in his affidavit accompanying his I-589

Application for Asylum and for Withholding of Removal.           (Id. at

2-5, 9.)    USCIS found Mr. Kakar inadmissible because he engaged

in two statutorily recognized forms of terrorist activity:

       [B]ased on the activity described above, you are inadmissible
       under INA section 212(a)(3)(B)(i)(I) for committing, “under
       circumstances indicating an intention to cause death or
       serious bodily injury, a terrorist activity,” where, as
       described by 212(a)(3)(B)(iii), you used a weapon against
       other individuals with the intent to endanger, directly or
       indirectly, the safety of one or more individuals. You are
       also inadmissible under INA section 212(a)(3)(B)(i)(I) for
       having engaged in terrorist activities, as defined by
       212(a)(3)(B)(iv)(VI)(cc), when you provided material support
       to the Taliban by cleaning, cooking and washing clothes. While
       there are exemptions available for material support and
       certain other activities performed under duress, there is no
       existing exercise of the Secretary's discretionary exemption



                                     9
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 10 of 33 PageID #: 609



      authority under INA section 212(d)(3)(B)(i) that applies to
      the use of a weapon under duress.

USCIS stated, “prior consistent statements, given in 1999 and

2000, indicate that [Mr. Kakar] used the gun against other

combatants” and conflicted with Mr. Kakar’s 2013 statement that

he “fired the gun at nobody,” raised for the first time in

response to a notice of intent to deny his application for

adjustment of status.      USCIS found that the inconsistent 2013

statement was not credible and did not overcome a finding of

inadmissibility under the Weapons Bar.         (Id. at 5.)    Further,

“[w]hile there are exemptions available for . . . certain . . .

activities performed under duress, there is no existing exercise

of the Secretary’s discretionary exemption authority under INA

section 212(d)(3)(B)(i) that applies to the use of a weapon

under duress.”     (Id. at 9.)    Regarding the second ground for

denial, the Material Support Bar, USCIS noted that Mr. Kakar

conceded his activity forming the basis of the material support

finding – the cleaning, cooking, and washing clothes for the

Taliban.   (Id.)

      III. Procedural Posture

           On September 9, 2016, Mr. Kakar commenced this action

seeking APA review of USCIS’s denial of his Application to




                                     10
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 11 of 33 PageID #: 610



Adjust Status. 3    (See ECF No. 1, Complaint, at 1.)         On March 28,

2017, USCIS answered the Complaint.         (See ECF No. 10, Answer.)

On July 12, 2017, Mr. Kakar moved for summary judgment.             (See

ECF No. 30.)    On September 13, 2017, USCIS cross-moved for

summary judgment.     (See ECF No. 27, Def. Mem.)        On July 27,

2018, the parties were heard at oral argument on their motions.

(ECF No. 37, Oral Argument Transcript (“Tr.”), at 62.)             The

court set a briefing schedule for the parties to submit their

supplemental briefs.      On December 26, 2018, the parties

submitted their supplemental briefs in support of their

respective motions for summary judgment.

                            Standard of Review

      I.    Summary Judgment

            Pursuant to Federal Rule of Civil Procedure 56, “[a]

motion for summary judgment may properly be granted — and the

grant of summary judgment may properly be affirmed — only where

there is no genuine issue of material fact to be tried, and the

facts as to which there is no such issue warrant the entry of

judgment for the moving party as a matter of law.”            Rogoz v.

City of Hartford, 796 F.3d 236, 245 (2d Cir. 2015) (quoting

Kaytor v. Electric Boat Corp., 609 F.3d 537, 545 (2d Cir. 2010))

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).



3 USCIS’s April 2016 denial of Mr. Kakar’s adjustment of status was final and
not appealable. (See AR at 9.)


                                     11
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 12 of 33 PageID #: 611



A dispute is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.”            Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

            Typically, in deciding a motion for summary judgment,

the court must resolve all ambiguities and draw all reasonable

inferences in favor of the nonmovant.         See Zalaski v. City of

Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir. 2010).            To

defeat a motion for summary judgment, the non-moving party must

identify probative, admissible evidence from which a reasonable

factfinder could find in his favor.        Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 256-257 (1986).        If, as to the issue on

which summary judgment is sought, there is any evidence in the

record from any source from which a reasonable inference could

be drawn in favor of the nonmoving party, summary judgment is

improper.    Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 37 (2d

Cir. 1994) (citations omitted).        In this APA case, the court

relies on the administrative record for the material facts.

Miller v. United Welfare Fund, 72 F.3d 1066, 1071 (2d Cir. 1995)

(“[A] district court’s review under the arbitrary and capricious

standard is limited to the administrative record.”); Brezler v.

Mills, 220 F. Supp. 2d 303, 307 (E.D.N.Y. 2016) (“[B]ecause this

is an APA review, the Court has relied upon only the

administrative record in reaching its holding.”).




                                     12
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 13 of 33 PageID #: 612



      II.   Scope of Review Under the APA

            In reviewing cases under the APA, the court “begin[s]

by reviewing the agency’s construction of the statute at

issue . . . by applying the familiar two-step process of

statutory interpretation established by Chevron U.S.A. Inc. v.

Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).”            Miezgiel

v. Holder, 33 F. Supp. 3d 184, 188 (E.D.N.Y. 2014) (citation

omitted).    The court must first consider “‘whether Congress has

directly spoken to the precise question at issue’; if so, [the]

inquiry is at an end.”      Id. (citing Bellevue Hosp. Ctr. v.

Leavitt, 443 F.3d 163, 174 (2d Cir. 2006)).          If the statute is

ambiguous, however, the court must determine whether the

agency’s construction of the statute is reasonable.

            If the agency action was authorized by statute, the

court must consider whether the agency’s decision “was

‘arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.’”       Camp v. Pitts, 411 U.S. 138, 142

(1973) (citing 5 U.S.C. § 706(2)); see also United States v.

Int’l Bhd. of Teamsters, 170 F.3d 136, 143 (2d Cir. 1999).            In

making that determination, the court’s review is limited to the

administrative record.      5 U.S.C. § 706; Int'l Bhd. of Teamsters,

170 F.3d at 143.     “The scope of review under the ‘arbitrary and

capricious’ standard is narrow, and courts should not substitute

their judgment for that of the agency.”         Karpova v. Snow, 497


                                     13
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 14 of 33 PageID #: 613



F.3d 262, 267 (2d Cir. 2007) (citation omitted); see also Gully

v. Nat’l Credit Union Admin., 341 F.3d 155,163 (2d Cir. 2003)

(quoting Erie-Niagara Rail Steering Comm. v. Surface Transp.

Bd., 247 F.3d 437, 441 (2d Cir. 2003)) (“Our review under these

standards is narrow and ‘particularly deferential.’”).            This is

a very deferential standard:

      An agency determination will only be overturned when the
      agency has relied on factors which Congress has not
      intended it to consider, entirely failed to consider an
      important aspect of the problem, offered an explanation for
      its decision that runs counter to the evidence before the
      agency, or is so implausible that it could not be ascribed
      to a difference in view or the product of agency expertise.

Karpova v. Snow, 497 F.3d. at 267-268.         The court will uphold an

agency’s decision “so long as the agency examines the relevant

data and has set out a satisfactory explanation, including a

rational connection between the facts found and the choice

made.”   Id. at 268 (citing Motor Vehicle Mfrs. Ass’n, 463 U.S.

at 43); see also Gully, 341 F.3d at 163.

                                Discussion

           Mr. Kakar makes three main arguments in his Motion for

Summary Judgment.     First, that USCIS’s decision with regards to

the statutory bars to admissibility was arbitrary and capricious

and unsupported by substantial evidence.         Second, that USCIS is

collaterally estopped from denying plaintiff’s application to

adjust status based on plaintiff “engaging in terrorist




                                     14
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 15 of 33 PageID #: 614



activities.” 4   Third, that cooking, cleaning, and washing clothes

do not constitute material support under the INA section

212(a)(3)(B)(iv)(IV) because “material” is not an ambiguous

term, and even if it were, the BIA’s interpretation of the term

in Matter of A-C-M, 27 I&N Dec. 303 (BIA 2018) was not

reasonable because it would render the term “material”

superfluous or violate the statutory canon of ejusdem generis. 5

            USCIS cross-moves for summary judgment on the grounds

that its denial of plaintiff’s adjustment of status, seeking

lawful permanent residence, based on two separate, terrorism-

related inadmissibility grounds, was lawful and not arbitrary,

capricious, or an abuse of discretion.          (ECF No. 27, Def. Mem.

1-2.)




4 In his opening brief, Mr. Kakar alleges in detail facts and cases in support
of his argument regarding preclusion of a decision on admissibility under the
theory of res judicata, and not collateral estoppel. (See ECF No. 30, Def.
Mem., 20-25.) Res judicata and collateral estoppel are distinct theories
with distinct bodies of law. Plaintiff’s counsel abruptly switches gears in
his reply and states, “Mr. Kakar inadvertently mislabeled the doctrine he was
referring to in his opening memo as ‘res judicata.’ That is incorrect and he
regrets the error.” (ECF No. 31, Pl. Opp., at 2, n.2.) As Mr. Kakar clearly
indicates that he does not intend to put forth an argument related to res
judicata, and he abandoned his res judicata argument at oral argument and in
his supplemental briefing, the court will address only the issue of
collateral estoppel.
5 Plaintiff’s counsel argued in his opening brief that the PATRIOT Act
provides that Mr. Kakar cannot be held inadmissible for material support
provided to the Taliban prior to it being designated as a terrorist
organization. (ECF No. 30-2, at 11-13.) This argument was also addressed by
both parties at oral argument. Because the court grants summary judgment in
favor of USCIS on the Weapons Bar ground, an independent and sufficient basis
for inadmissibility, the court need not and expressly does not resolve
whether or not the CAA’s designation of the Taliban as a Tier I terrorist
organization applies retroactively in this case with respect to the Material
Support Bar.


                                     15
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 16 of 33 PageID #: 615



           For the reasons that follow, summary judgment in favor

of USCIS is appropriate as USCIS’s April 2016 denial of

plaintiff’s adjustment application based on the Weapons Bar was

not arbitrary and capricious, was supported by substantial

evidence, and showed a “rational connection between the facts

found and the choice made.”       Karpova, 497 F.3d at 268.       For an

alien to be eligible to adjust status to that of a permanent

resident, he must be admissible “at the time of examination for

adjustment of such alien.”       (ECF No. 16, AR at 2 (quoting INA §

209(b)); see 8 U.S.C. § 1159(b)(5).)        Based on the facts in the

record, USCIS reasonably found that Mr. Kakar was inadmissible

based on the Weapons Bar, a sufficient independent basis for

inadmissibility.

      I.   USCIS Properly Found Plaintiff Inadmissible for Using
           a Firearm in Support of a Terrorist Organization

           USCIS’s finding that Mr. Kakar’s use of a Kalashnikov

rifle while conscripted in service of the Taliban was in

violation of 8 U.S.C. § 1182 was not arbitrary and capricious,

but rather was based on a well-reasoned analysis of the facts in

the record and application of those facts to 8 U.S.C. § 1182, a

statute addressing the admissibility qualifications of aliens.

           Title 8 U.S.C. § 1182 unambiguously establishes that

an alien is inadmissible if he uses “any . . . firearm, or other

weapon . . . . with intent to endanger, directly or indirectly,




                                     16
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 17 of 33 PageID #: 616



the safety of one or more individuals.”         8 U.S.C. §

1182(a)(3)(B)(iii)(V).      In denying Mr. Kakar’s Application to

Adjust Status, USCIS explained that it based its decision

regarding the Weapons Bar on statements Mr. Kakar had made, on

numerous occasions, that he had used a firearm against

individuals.      First, during his Credible Fear Interview dated

November 30, 1999, Mr. Kakar described a 25-day period when he

was “drafted” by the Taliban to work as “a cook and also

fighting the opposition, the Masood Group,” who were “Shiite.”

(ECF No. 16, AR. at 164.)       When asked if he “took part in the

actual fighting . . . as a soldier?” Mr. Kakar responded, “Yes.

I was taken by force to fight with them and I used a gun.”

(Id.)    Mr. Kakar later specified that the gun was a

“Kalashnikov” and he used it against men only.          He also

specified that the Masood men against whom he fought were also

armed.    (Id.)   Mr. Kakar submitted an affidavit dated April 3,

2012 describing the circumstances under which he used the gun,

stating,

      The Taliban are Sunnis and they began persecuting or killing
      Shias. In 1999, my own family was forced out of our house by
      the Taliban, then made to pay a penalty to return. Also in
      1999, the Taliban took me away three different times . . .
      The last time . . . the Taliban took me to a camp where they
      made me cook, wash clothes, and do cleaning. One day, they
      forced me to take a gun and help them fight. If I had not
      done what they told me to, they would have killed me. I do
      not like or agree with the Taliban, and I did not want to
      help them, so I ran away when I got the chance, and left the
      country. The Taliban forced me to help them back in 1999, or


                                     17
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 18 of 33 PageID #: 617



      I never would have done so. Since then, I have never helped
      the Taliban or any other group in any way.

(ECF No. 16, AR, at 43.)

           USCIS further explained that Mr. Kakar only denied use

 of the Kalashnikov against persons in response to a 2013 NOID

 that stated that his described use of the Kalashnikov

 constituted terrorist activity.          (See id. at 4-5.)   Mr. Kakar

 submitted a response to the NOID wherein, for the first time, he

 asserted that he did not “intend[] to endanger” while using the

 gun and that he had “fired the gun at nobody.”          (See id.)    USCIS

 determined the more recent statement conflicted with Mr. Kakar’s

 two past statements that he engaged in “actual fighting” and

 “used a gun against men,” and was “not credible.”            USCIS noted

 the timing of Mr. Kakar’s newly minted denial, which appeared to

 be a thinly-veiled attempt to bypass the Weapons Bar, and the

 blatant inconsistency between his earlier statements that he

 took part in actual fighting with the Taliban as a soldier and

 his subsequent statement that he only fired a gun into the air.

 (See AR at 4-5, 159, 164.)

           Plaintiff argues that USCIS’s decision is arbitrary

and capricious, “as running counter to the evidence in the

record in that the record contains no evidence that Mr. Kakar

used a firearm with an intention of endangering the safety of

any individual nor causing damage to property . . . and . . .



                                     18
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 19 of 33 PageID #: 618



because the record contains no evidence that any acts of war

committed by Mr. Kakar while serving in the Afghan military were

contrary to Afghan or U.S. law.”          (See ECF No. 30-2, Pl. Mem.

7.)   Mr. Kakar further argues that the government needs to show

not only that a firearm was used in support of a terrorist

organization, but that it was used, “with intent to endanger,

directly or indirectly, the safety of one or more individuals or

to cause substantial damage to property.”          (See id. at 10-11.)

Further, Mr. Kakar argues that when the statute is interpreted

in this way, his statements regarding using a firearm but firing

it at nobody are not inconsistent.

           In Bailey v. United States, the court found that the

definition of “use” of a firearm included “brandishing,

displaying, bartering, striking with, and firing or attempting

to fire a firearm, as well as the making of a reference to a

firearm in a defendant’s possession.”           Bailey v. United States,

516 U.S. 137, 138 (1995).       Although plaintiff cites Bailey to

argue that certain of the uses, such as brandishing and

displaying, negate the requisite intent for violating the

Weapons Bar, he disregards the Bailey court’s finding that

brandishing, displaying, bartering, striking with, and firing or

attempting to fire a firearm can all constitute “actively

employ[ing] a firearm during and in relation to [a] . . .

crime.”    Id.; see also ECF No. 30-2, Pl. Mem., at 6-8.


                                     19
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 20 of 33 PageID #: 619



           Mr. Kakar’s claim that he “fired his weapon in the

air” is not contained anywhere in the administrative record or

any statement submitted by plaintiff under penalty of perjury,

and thus cannot be considered as evidence.          (See generally AR.)

Further, Mr. Kakar fails to cite any controlling case law in

support of his contention that intent must be substantively

proven by USCIS, or that otherwise supports his interpretation

of the relevant facts in the record over USCIS’s.

           USCIS’s evaluation of Mr. Kakar’s statements regarding

his use of a firearm under the Taliban’s direction prior to the

NOID is objectively reasonable.        USCIS’s denial of adjustment of

status was supported by the record, and explained its adverse

credibility assessment of plaintiff’s post-NOID statement

regarding firing the gun at nobody.         Thus, USCIS’s decision

regarding the Weapons Bar is not arbitrary or capricious and was

supported by substantial evidence.         See Karpova v. Snow, 497

F.3d. at 267-268.

           Mr. Kakar also argues that USCIS’s application of the

Weapons Bar was arbitrary and capricious because his military

service with the Taliban was lawful and he used his weapon “in

the service of his country” which does not meet the Weapons

Bar’s requirement that the conduct be “unlawful under the laws

of the place where is committed.”         See 8 U.S.C. §

1182(a)(3)(B)(iii); ECF No. 30, Pl. Mem., at 13-15).


                                     20
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 21 of 33 PageID #: 620



           First, plaintiff’s argument is inconsistent with his

assertions throughout the administrative record that he was

forcibly conscripted into the Taliban militia.          Notably, Mr.

Kakar contends that he was forced into service to the Taliban on

pain of death and required to shoot at the Taliban’s religious

adversaries.    (See ECF No. 16, AR, at 153-155, 158-159, 171,

186; ECF No. 27, Def. Mem., at 16.)        In his asylum application,

Mr. Kakar stated that the Taliban persecuted and killed Shi’a

Muslims and members of the Tajik ethnic group.          He avers that he

is three-quarters Tajik, and that “if the Taliban f[ou]nd out

about this, my life could be in danger for that reason also.”

(Id. at 153-154.)     Mr. Kakar also attested to personal instances

of religious persecution by the Taliban based on his religion as

a Shi’a Muslim as predicates to his successful application for

asylum.   (Id. at 152-54, 159, 171, 186.)        An article submitted

in support of Mr. Kakar’s asylum claim characterizes the Taliban

as a “stringently fundamentalist faction.”          (Id. at 130.)    The

1996 article, “From Chaos of the Cold War, Afghans Inherit a

Brutal New Age,” describes the Taliban saying, “The fighters of

Taliban — the word is Arabic for students of Muslim religious

Schools — include former guerrillas fighting the former Soviet-

backed Government, veterans of the Afghan Communist forces and

military novices recruited from school in Afghanistan and

Pakistan.”    (Id. at 131.)     Persecution of ethnic and religious


                                     21
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 22 of 33 PageID #: 621



groups, as alleged in the record and supported by the evidence

submitted with Mr. Kakar’s asylum application, is not lawful

behavior.    Based on evidence submitted by Mr. Kakar, it is

highly implausible and logically inconsistent for Mr. Kakar to

now argue he was simply acting under the direction of a

legitimate Afghani government militia and, therefore, could not

have been engaging in prohibited terrorism-related conduct.

            Second, the Weapons Bar provision requires that the

relevant “terrorist activity” be “unlawful under the laws of the

place where it was committed (or which, if it had been committed

in the United States, would be unlawful under the laws of the

United States or any State)[.]”        INA § 212(a)(3)(B)(iii)

(emphasis added).     The court agrees with defendant’s proffered

statutory interpretation that Mr. Kakar’s weapon use would have

to be lawful under the laws of the foreign country where the

weapon use occurred and under the laws of the United States in

order to be admissible.      (ECF No. 44, Def. Supp. Mem. at 22-23.)

Because Mr. Kakar has failed to establish both prongs, his

argument fails.     Here, the record reflects plaintiff’s repeated

statements that he had used a Kalashnikov against Shi’a Muslims

in the service of the Taliban.       (See AR 3-4, 158, 163.)       As

defendant notes, the use of a military-grade weapon to oppress a

religious group, or to advance one religion in order to suppress

another, would be manifestly unlawful under the laws of the


                                     22
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 23 of 33 PageID #: 622



United States.     (See ECF No. 44, Def. Supp. Mem. at 21.)         Thus,

under the Weapons Bar, Mr. Kakar was properly deemed

inadmissible.

           Even if violent suppression of a religious group were

lawful under the laws of the United States, which it is not, Mr.

Kakar has failed to establish that the Taliban was the

legitimate government of Afghanistan during the relevant period,

which he argued would render legal the service he made to the

Taliban for the relevant period.          Mr. Kakar cites to Tel. Sys.

Int'l v. Network Telecom PLC, 303 F. Supp. 2d 377, 379 (S.D.N.Y.

2003), and Hedges v. Obama, 724 F.3d 170, 190, n.125 (2d Cir.

2013), to support the proposition that the Taliban was the

legitimate government of Afghanistan at the time of Mr. Kakar’s

forced service, and as such Mr. Kakar was legally serving in his

country’s military.     (See ECF No. 31, Pl. Opp., at 14, n. 8.)

Mr. Kakar asks the court to take judicial notice of what he

claims is the finding, in dicta in both cases, that the Taliban

was the legitimate government of Afghanistan.          (See id.)

However, the court may not take judicial notice as proposed by

Mr. Kakar, under Federal Rule of Evidence 201.          See Kramer v.

Time Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991); Fed. R.

Evid. 201 (“(b) Kinds of Facts That May Be Judicially Noticed.

The court may judicially notice a fact that is not subject to

reasonable dispute because it: (1) is generally known within the


                                     23
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 24 of 33 PageID #: 623



trial court’s territorial jurisdiction; or (2) can be accurately

and readily determined from sources whose accuracy cannot

reasonably be questioned.”)

           Further, neither case cited by Mr. Kakar included an

explicit judicial finding that the Taliban was in fact the

government of Afghanistan during the relevant period.            See

Hedges, 724 F.3d at 190 n. 125 (finding “use of force against

the Taliban may draw support also from the AUMF’s reference to

‘nations’ insofar as it was the government of Afghanistan”);

Tel. Sys. Int’l, 303 F. Supp. 2d at 379 (stating in dicta that

the Afghan government was controlled by the Taliban).            Nor has

plaintiff established that the Taliban operated in a manner

consistent with Afghan law during the relevant period, 1999.

(See ECF No. 44, Def. Supp. Mem. 26-27.)

           Further, Congress has explicitly spoken on whether the

Taliban is a terrorist organization.        The Consolidated

Appropriations Act (“CAA”) of 2008, INA section

212(a)(3)(B)(vi)(I), retroactively designated the Taliban a Tier

I Terrorist Organization.       See CAA, 2008, PL 110–161, December

26, 2007, 121 Stat. 1844.       Section 691(d) of the CAA states:

      For purposes of section 212(a)(3)(B) of the Immigration and
      Nationality Act (8 U.S.C. ¶1182(a)(3)(B)), the Taliban shall
      be considered to be a terrorist organization described in
      subclause (I) of clause (vi) of that section.




                                     24
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 25 of 33 PageID #: 624



(See ECF No. 16, AR at 3).       The Tier I terrorist organization

designation of the Taliban was made retroactive by § 691(f) of

the CAA of 2008:

      (f) EFFECTIVE DATE.—The amendments made by this section shall
      take effect on the date of enactment of this section, and
      these amendments and sections 212(a)(3)(B) and 212(d)(3)(B)
      of   the   Immigration   and  Nationality   Act   (8   U.S.C.
      1182(a)(3)(B) and 1182(d)(3)(B)), as amended by these
      sections, shall apply to—

           (1) removal proceedings instituted before, on,                 or
           after the date of enactment of this section; and

           (2) acts and conditions constituting a ground for
           inadmissibility, excludability, deportation, or removal
           occurring or existing before, on, or after such date.

See CAA, 2008, PL 110–161, December 26, 2007, 121 Stat. 2366

(emphasis added).

           Mr. Kakar does not dispute that § 691(d) of the CAA of

2008 designated the Taliban as a Tier I terrorist organization

generally for purposes of 8 U.S.C. § 1182(a)(3)(B).           As Mr.

Kakar’s counsel acknowledged at oral argument, “the issue of

retroactivity only applies to the issue of material support.”

(Tr. 37:22-25.)     As such, Mr. Kakar’s use of a weapon with

intent to endanger others makes him inadmissible, because his

conduct qualifies as a “terrorist activity,” irrespective of

whether the Taliban may retroactively be deemed a Tier I

terrorist organization by the CAA.        INA § 212(a)(3)(B)(iii)(V).

           USCIS’s well-reasoned analysis of Mr. Kakar’s own

testimony regarding the nature of the Taliban and its reasonable


                                     25
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 26 of 33 PageID #: 625



interpretation of the CAA of 2008 must, therefore, stand.            The

APA review standard is extremely deferential, and the Second

Circuit requires that agency decisions be upheld where the

agency has identified “a rational connection between the facts

found and the choice made.”       Karpova, 497 F.3d at 268.       USCIS’s

decision offers a factually-supported and well-reasoned basis

for its determination that Mr. Kakar is inadmissible due to the

Weapons Bar.    In the court’s view, USCIS “examine[d] the

relevant data and has set out a satisfactory explanation

including a rational connection between the facts found and the

choice made.”    Karpova v. Snow, 497 F.3d 262, 268 (2d Cir. 2007)

(citation omitted).     The Weapons Bar is an independent and

adequate grounds for finding inadmissibility, and as such is a

valid basis for USCIS’s decision to deny Mr. Kakar’s application

to adjust status.     USCIS’s determination that Mr. Kakar was

inadmissible under the Weapons Bar will not be disturbed.            Id.

      II.   USCIS is Not Collaterally Estopped from Denying
            Plaintiff’s Application to Adjust Status Based on the
            Weapons Bar

            In order for an asylee to adjust their immigration

status, the asylee must be admissible “at the time of

examination for adjustment of such alien.”          (ECF No. 16, AR, at

1 (quoting Immigration and Naturalization Act (the “INA”) §

209(b)); 8 U.S.C. § 1159(b)(5).)          Further, USCIS cannot waive

terrorism-related inadmissibility grounds when adjudicating an


                                     26
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 27 of 33 PageID #: 626



application to adjust status.       See 8 U.S.C. § 1159(c).       Mr.

Kakar’s opposition brief raises, for the first time, an argument

that collateral estoppel precludes USCIS from considering

plaintiff’s admissibility at the time plaintiff sought to adjust

his status because he previously had been granted asylum.            (See

ECF No. 31, Pl. Opp. 1-5, 8-12.)          However, USCIS disputes that

collateral estoppel applies, as the issue of admissibility was

not actually litigated and actually decided at the time Mr.

Kakar was granted asylum. (ECF No. 28, Def. Opp. 17.)

           The Second Circuit has instructed that collateral

estoppel applies when: “(1) the issues in both proceedings are

identical, (2) the issue in the prior proceeding was actually

litigated and actually decided, (3) there was a full and fair

opportunity for litigation in the prior proceeding, and (4) the

issues previously litigated were necessary to support a valid

and final judgment on the merits.”         Ali v. Mukasey, 529 F.3d

478, 489 (2d Cir. 2008) (citations and quotations omitted).             The

party seeking to invoke collateral estoppel bears the burden of

establishing that each element of collateral estoppel is met.

Bear, Stearns & Co., Bear, Stearns Sec. Corp. v. 1109580

Ontario, Inc., 409 F.3d 87, 93 (2d Cir. 2005) (citing May Ship

Repair Contracting Corp. v. Barge Columbia New York, 160 F.

Supp. 2d 594, 599 (S.D.N.Y. 2001)).         The “actually litigated and

actually decided” and “necessary to the judgment” elements of


                                     27
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 28 of 33 PageID #: 627



the estoppel analysis cannot be conflated.          Janjua v. Neufeld,

2017 WL 2876116 (N.D. Cal. Jul. 6, 2017), aff’d, 933 F.3d 1061

(9th Cir. 2019).

           It is undisputed that Mr. Kakar has not met his burden

of establishing that the issue was actually litigated and

decided.   As a threshold matter, Mr. Kakar did not dispute that

the administrative record here fails to reflect that terrorism-

based inadmissibility had been actually litigated and actually

decided in the prior asylum proceeding.         (See generally Tr.)

Nevertheless, plaintiff argues that this court should not follow

the Second Circuit’s doctrine of collateral estoppel, and should

instead follow the standard articulated in Matter of Fedorenko,

19 I. & N. Dec. 57, 61 (BIA 1984), which he contends does not

require “actual litigating and actual deciding” in the prior

proceeding.    (See Tr. 33-34, 43-44.)      Mr. Kakar does not,

however, cite any controlling case law that suggests that the

court may justifiably abandon the Second Circuit’s longstanding

doctrine of collateral estoppel in this case.

           Moreover, it is unclear that this court should adopt

plaintiff’s reading of Fedorenko, which plaintiff contends is a

repudiation of the “actually litigated” requirement.           Contrary

to plaintiff’s contention, the Board of Immigration Appeals in

Fedorenko noted: “The judicially-developed doctrine of

collateral estoppel, which is related to the doctrine of res


                                     28
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 29 of 33 PageID #: 628



judicata, precludes parties to a judgment on the merits in a

prior suit from relitigating in a subsequent action issues that

were actually litigated and necessary to the outcome of the

prior suit.”     Fedorenko, 19 I. & N. Dec. 57, 61 (BIA 1984)

(emphasis added).     Then, the Board proceeded to elaborate on

this standard, including a “prior judgment between the parties

that is sufficiently firm to be accorded conclusive effect,” a

“full and fair opportunity to litigate,” and fairness to the

parties.   Id.    Because it is far from clear that the Board

intended to overturn or alter Second Circuit case law, as

opposed to merely listing the various requirements for

collateral estoppel, this court agrees with USCIS’s argument

that Fedorenko does not support plaintiff’s position.            (See ECF

No. 44, Def. Supp. Mem. 30, n. 10.)

           In the alternative, Mr. Kakar alleges, in a circular

fashion, that the issue of admissibility was “actually litigated

and actually decided” because if he was inadmissible, he would

not have been granted asylum.       (See ECF No. 31, Pl. Opp., at 4.)

No facts in the record support a finding that the immigration

judge actually considered the issue of admissibility, even if

the judge was obligated to do so.         (See generally ECF No. 16,

AR.)   On March 28, 2000, an Immigration Judge sitting in

Jamaica, New York granted Mr. Kakar asylum.          (Id. at 87-89.)

The judge provided no rationale for the Order, which issued via


                                     29
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 30 of 33 PageID #: 629



a form printout on which a box was checked indicating the grant

of asylum.    (Id. at 87.)    The Order only noted that the judge

did not reach Mr. Kakar’s application for withholding of

removal.   (Id.)    Mr. Kakar alleges no facts and provides no

evidence in support of his claims.

           In Janjua v. Neufeld, a decision which was recently

affirmed by the Ninth Circuit, the court encountered this

precise issue.     The plaintiff, who was granted asylum, filed an

application to adjust status, which was denied after USCIS

determined that he was inadmissible under 8 U.S.C. §

1182(a)(3)(B)(i) due to his participation in terrorist

activities.    2017 WL 2876116, at *4.      The plaintiff appealed,

arguing that USCIS was collaterally estopped from denying his

petition based on terrorism-related grounds where the same facts

that supported his claim for asylum were the predicate facts for

the finding of inadmissibility, and the immigration judge

necessarily had to adjudicate admissibility to grant asylum.

Id.   However, the court held that “the necessarily decided

element of collateral estoppel cannot be conflated with the

actually litigated element of collateral estoppel.”           Id. at 9

(citing United States v. Beane, 841 F.3d 1273, 1283 (11th Cir.

2016)).    Like Mr. Kakar, the plaintiff in Janjua was unable to

show that the issues of admissibility or his participation in

terrorist activity were actually litigated because there was no


                                     30
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 31 of 33 PageID #: 630



evidence that the issues were contested by the parties or

submitted to the court for review.        Id. at 10-11.     As such, the

court held that the issue of admissibility in light of terrorist

activity was not actually litigated and collateral estoppel did

not apply.    Id. at 11.    In its affirmance of the lower court’s

decision, the Ninth Circuit summarized, “Neither the question of

whether MQM qualifies as a terrorist organization nor whether

Janjua engaged in terrorist activity and was inadmissible as a

result was raised, contested, or submitted for determination in

Janjua’s asylum proceedings.”       Janjua, 933 F.3d 1061, 1067-68

(9th Cir. 2019).      Because those precise issues had not been

“raised, contested, and submitted for determination” in Janjua’s

asylum proceedings, the government was not precluded from

raising those issues in plaintiff’s adjustment of status

proceedings.    Id.   The same result is reached here.

           Sile v. Napolitano, which Mr. Kakar cites in support

of his argument that his admissibility was actually litigated,

is distinguishable because the issue of Sile’s admissibility was

addressed on the record.      2010 WL 1912645, at *3 (N.D. Ill. May

12, 2016) (finding “[t]he immigration judge’s decision

terminating the Exclusion Proceedings clearly states that the

judge considered all the facts and circumstances of the case in

terminating the INS's charges against Sile,” and, “[t]he

immigration judge’s termination of the Exclusion Proceedings,


                                     31
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 32 of 33 PageID #: 631



during which INS alleged that Sile was firmly resettled in

Canada and therefore not admissible to the United States, was

essential to the final judgment”).

           Plaintiff’s opposition also cites a number of

California district court decisions, which the court does not

find persuasive for the reasons set forth below.           In Khan v.

Johnson, 160 F. Supp. 3d 1199 (C.D. Cal. 2016), Aldarwich v.

Hazuda, 2016 WL 1089173, at *11 (C.D. Cal. Mar. 18, 2016), and

Islam v. U.S. Dep't of Homeland Sec., 136 F. Supp. 3d 1088, 1094

(N.D. Cal. 2015), the California district courts appear to

employ the same circular reasoning, as Mr. Kakar does here, to

conflate the “actually litigated” requirement with the

“necessarily decided” requirement.        These cases hold that

because courts are obligated to assess admissibility in

determining eligibility for asylum, even if admissibility is not

addressed in the proceedings or final decision, the issue of

admissibility has been actually litigated.          This runs counter to

clearly established principles of collateral estoppel in the

Second Circuit and, as such, is not persuasive.          Moreover, in

light of the Ninth Circuit’s recent affirmance in Janjua v.

Neufeld, these California district court decisions regarding

collateral estoppel doctrine in adjustment of status proceedings

cannot be considered good law or relied upon by this court.




                                     32
Case 1:16-cv-05032-KAM Document 51 Filed 03/31/20 Page 33 of 33 PageID #: 632



                                Conclusion

           For the foregoing reasons, defendant’s cross-motion

for summary judgment is GRANTED because its denial of

plaintiff’s adjustment of status is appropriately predicated

upon INA section 212(a)(3)(B)(iii)(V), which is an independent

and adequate basis for finding an alien inadmissible.            The court

DENIES plaintiff’s motion for summary judgment.          The Clerk of

Court is respectfully directed to enter judgment in favor of the

defendant and close the case.

SO ORDERED.

                                                        /s/
                                           Hon. Kiyo A. Matsumoto
                                           United States District Judge

Dated:     March 31, 2020
           Brooklyn, New York




                                     33
